DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending in this office action and presented for examination. Claims 1, 5-8, and 17 are newly amended by the response received January 6, 2022.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The abstract should not repeat information given in the title.
The abstract should be in narrative form. However, the abstract is currently one short sentence that repeats the information in the title and one long sentence.
In paragraph [0306], line 1, “as” should be “As”. 
In Figure 54, reference character 5426 is associated with an egress configuration; however, reference character 5426 in amended [0355] is associated with an ingress configuration. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Note, for example, that the title does not contain any mention of the recited sign modification field. 

Drawings
The drawings are objected to because:
MPEP 608.02, section V, states that “[l]ead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake." However, the following Figures contain reference characters that are underlined but do not appear to indicate the surface or cross section on which they are placed: Figure 13 (1310), Figure 23 (2310), Figure 50 (5001), Figure 51 (5122, 5124), Figure 52 (5222, 5224), Figure 54 (5424), Figure 82 (8212, 8204, 8204, 8208), Figure 84 (8418, 8316, 8320), Figure 85 (8512, 8522, 8532), Figure 86 (8312), Figure 89B (8312, 518, 8316, 8320). In addition, the following Figures contain reference characters that are both underlined and associated with a lead line: Figure 51 (5108); Figure 54 (5408). In addition, the following Figures contains reference characters that are neither underlined nor associated with a lead line: Figure 101 (9702A, 9704A).
In Figure 13, in view of the underlining of 1310, reference characters 1310 and 1300 appear to be directed to the same entity. In Figure 23, in view of the underlining of 2310, reference characters 2310 and 2300 appear to be directed to the same entity. In Figure 51, in view of the underlining of 5108, 5122 and 5124, reference characters 5100, 5108, 5122, and 5124 appear to be directed to the same entity. In Figure 52, in view of the underlining of 5222, 5224, reference characters 5200, 5222, and 5224 appear to be directed to the same entity. In Figure 54, in view of the underlining of 5408 and 5424, reference characters 5400, 5408, and 5424 appear to be directed to the same entity. In Figure 82, in view of the underlining of 8212, 8204, and 8208, reference characters 8212, 8204, 8208, and 8200 appear to be directed to the 
In Figure 91, block 950, “COMPLETOIN” should be “COMPLETION”.
Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side, except for graphs utilizing standard scientific convention to denote the axis of abscissas (of X) and the axis of ordinates (of Y). However, at least Figures 7A, 10A, 36, 51, 52, 53, 54, 67A-C, and 76A-C do not meet this requirement. Note that the previous Figures were given as examples; all instances of the above requirement not being met in the Figures should be alleviated. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, 12, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (Fleming) (US 20180189063 A1) in view of Oberman et al. (Oberman) (US 20090150654).
Consider claim 1, Fleming discloses an apparatus comprising ([0091], line 1, spatial architecture): a plurality of processing elements ([0091], lines 2-3, light-weight processing elements (PE)); and a hardware network between the plurality of processing elements to transfer values between the plurality of processing elements ([0091], lines 3-4, inter-PE network), wherein a processing element of the plurality of processing elements ([0119], line 1, processing element 900) comprises: a first plurality of input queues having a multiple bit width coupled to the hardware network ([0120], lines 4-5, data input buffer 924 or data input buffer 926; [0109], lines 9-11, a data path network has a wider (e.g., bit transport) width than the width of a flow control path network; [0116], lines 18-19, the width of the processing elements is 64 bits), at least one first output queue having the multiple bit width coupled to the hardware network ([0120], lines 5-6, data output buffer 934 (e.g., default) or data output buffer 936; [0109], lines 9-
However, Fleming does not disclose a sign modification circuit coupled to the aforementioned first plurality of input queues having the multiple bit width, and does not 
On the other hand, Oberman discloses a sign modification circuit ([0090], lines 1-2, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands) coupled to operation circuitry (Figure 5, which shows mantissa path 516 and exponent path 518 downstream of the operation preparation block 514), a configuration value comprising a sign modification field that causes the sign modification circuit to modify a sign bit of a value according to the sign modification field to create a sign modified value ([0090], lines 1-3, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands in response to OPCTL signals (not explicitly shown); [0086], lines 3-22, control block 530 receives the opcode and generates various opcode-dependent control signals, denoted generally herein as "OPCTL," that can be propagated to each circuit block in synchronization with data propagation through the pipeline. (The connection of OPCTL signals into the various circuit blocks is not shown in FIG. 5.) As described below, OPCTL signals can be used to enable, disable, and otherwise control the operation of various circuit blocks of DFMA unit 3220 in response to the opcode so that different operations can be performed using the same pipeline elements. The various OPCTL signals referred to herein can include the opcode itself or some other signal derived from the opcode, e.g., by combinatorial logic implemented in control block 530. In some embodiments, control block 530 may be implemented using multiple circuit blocks in several pipeline stages. It is to be understood that the OPCTL signals provided to different blocks during a given operation may be the same signal or different signals. In view of the present disclosure, 
Oberman’s teaching increases system capability by enabling the specification that the negative of an operand or absolute value of an operand is to be used (Oberman, [0090], lines 3-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oberman with the invention of Fleming in order to increase system capability. Additionally, this modification merely entails applying a known technique (Oberman’s technique of inverting the sign bit of operands) to a known device (method, or product) ready for improvement (Fleming’s device, as cited above) to yield predictable results (Fleming’s device, wherein the sign bit of the operands is able to be inverted), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Oberman’s teaching of a sign modification circuit coupled to operation circuitry, when applied to the invention of Fleming which entails the first plurality of input queues coupled to operation circuitry, results in the overall claim limitation of a sign modification circuitry coupled to the first plurality of input queues. Note that Oberman’s teaching of a sign modification circuit to modify a sign bit of a value, when applied to the invention of Fleming wherein values are from the first plurality of input queues, results in the overall claim limitation of the sign modification circuit to modify a sign bit of a value from the first plurality of input queues. Note that Oberman’s teaching of a sign modified value, when 

Consider claim 2, the overall combination entails the sign bit of the value from the first plurality of input queues is to be unconditionally inverted when the sign modification field of the configuration value stores an unconditional inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Consider claim 4, the overall combination entails the sign bit of the value from the first plurality of input queues is to be unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Consider claim 9, Fleming discloses coupling a plurality of processing elements ([0091], lines 2-3, light-weight processing elements (PE)) with a network to transfer values between the plurality of processing elements ([0091], lines 3-4, inter-PE network), wherein a processing 
However, Fleming does not disclose a sign modification circuit coupled to the aforementioned first plurality of input queues having the multiple bit width, and does not disclose the aforementioned configuration value comprising a sign modification field, and performing a sign modification operation with the sign modification circuit on a sign bit of an aforementioned value from the first plurality of input queues according to the sign modification field of the configuration value to create a sign modified value, wherein the sign modified value is used for the aforementioned creating a resultant value.
On the other hand, Oberman discloses a sign modification circuit ([0090], lines 1-2, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands) coupled to operation circuitry (Figure 5, which shows mantissa path 516 and exponent path 518 downstream of the operation preparation block 514), a configuration value comprising a sign modification field, and performing a sign modification operation with the sign modification circuit on a sign bit of a value according to the sign modification field of the configuration value to create a sign modified value ([0090], lines 1-3, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands in response to OPCTL signals (not explicitly shown); [0086], lines 3-22, control block 530 receives the opcode and generates various opcode-dependent control signals, denoted generally herein as "OPCTL," that can be propagated to each circuit block in synchronization with data propagation through the pipeline. (The connection of 
Oberman’s teaching increases system capability by enabling the specification that the negative of an operand or absolute value of an operand is to be used (Oberman, [0090], lines 3-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oberman with the invention of Fleming in order to increase system capability. Additionally, this modification merely entails applying a known technique (Oberman’s technique of inverting the sign bit of operands) to a known device (method, or product) ready for improvement (Fleming’s device, as cited above) to yield predictable results (Fleming’s device, wherein the sign bit of the operands is 

Consider claim 10, the overall combination entails the sign modification operation comprises the sign bit of the value from the first plurality of input queues being unconditionally inverted when the sign modification field of the configuration value stores an unconditional inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Consider claim 12, the overall combination entails the sign modification operation comprises the sign bit of the value from the first plurality of input queues being unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Consider claim 17, Fleming discloses a hardware processor comprising: a core with a decoder to decode an instruction into a decoded instruction and an execution unit to execute the decoded instruction to perform a first operation ([0077], lines 8-10, hardware processor 200 (e.g., each core thereof) may include a hardware decoder (e.g., decode unit) and a hardware execution unit; [0077], lines 25-30, hardware decoder (e.g., of core) may receive an (e.g., single) instruction (e.g., macro-instruction) and decode the instruction, e.g., into micro-instructions and/or micro-operations. Hardware execution unit (e.g., of core) may execute the decoded instruction (e.g., macro-instruction) to perform an operation or operations); a plurality of processing elements ([0091], lines 2-3, light-weight processing elements (PE)); and a network between the plurality of processing elements to transfer values between the plurality of processing elements ([0091], lines 3-4, inter-PE network), wherein a processing element of the plurality of processing elements ([0119], line 1, processing element 900) comprises: a first plurality of input queues having a multiple bit width coupled to the network ([0120], lines 4-5, data input buffer 924 or data input buffer 926; [0109], lines 9-11, a data path network has a wider 
However, Fleming does not disclose a sign modification circuit coupled to the aforementioned first plurality of input queues having the multiple bit width, and does not disclose the aforementioned configuration value comprising a sign modification field that causes the sign modification circuit to modify a sign bit of an aforementioned value from the first plurality of input queues according to the sign modification field to create a sign modified value, wherein the sign modified value is used for the aforementioned creating a resultant value.
On the other hand, Oberman discloses a sign modification circuit ([0090], lines 1-2, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands) coupled to operation circuitry (Figure 5, which shows mantissa path 516 and exponent path 518 downstream of the operation preparation block 514), a configuration value comprising a sign modification field that causes the sign modification circuit to modify a sign bit of a value according to the sign modification field to create a sign modified value ([0090], lines 1-3, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands in response to OPCTL signals (not explicitly shown); [0086], lines 3-22, control block 530 receives the opcode and generates various opcode-dependent control signals, denoted generally herein as "OPCTL," that can be propagated to each circuit block in synchronization with data propagation through the pipeline. (The connection of OPCTL signals into the various circuit blocks is not shown in FIG. 5.) As described below, OPCTL signals can be used to enable, disable, and otherwise control the operation of various circuit blocks of DFMA unit 3220 in response to the opcode so that different operations can be performed using the same pipeline elements. The various OPCTL signals referred to herein can include the opcode itself or some other signal 
Oberman’s teaching increases system capability by enabling the specification that the negative of an operand or absolute value of an operand is to be used (Oberman, [0090], lines 3-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oberman with the invention of Fleming in order to increase system capability. Additionally, this modification merely entails applying a known technique (Oberman’s technique of inverting the sign bit of operands) to a known device (method, or product) ready for improvement (Fleming’s device, as cited above) to yield predictable results (Fleming’s device, wherein the sign bit of the operands is able to be inverted), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Oberman’s teaching of a sign modification circuit coupled to operation circuitry, when applied to the invention of Fleming which entails the first plurality of input queues coupled to operation circuitry, results in the overall claim limitation of a sign modification circuitry coupled to the first plurality of input queues. Note that Oberman’s 

Consider claim 18, the overall combination entails the sign bit of the value from the first plurality of input queues is to be unconditionally inverted when the sign modification field of the configuration value stores an unconditional inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Consider claim 20, the overall combination entails the sign bit of the value from the first plurality of input queues is to be unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Oberman as applied to claims 1, 9, and 17 above, and further in view of Jennings et al. (Jennings) (US 20120203814 A1).
Consider claim 3, the combination of Fleming and Oberman entails the sign bit of the value from the first plurality of input queues is to be unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail the sign bit of the value from the first plurality of input queues is to be unconditionally set to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value.
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit of the value from the first plurality of input queues 

Consider claim 11, the combination of Fleming and Oberman entails the sign modification operation comprises the sign bit of the value from the first plurality of input queues being unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail the sign bit of the value from the first plurality of input queues being unconditionally set to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value.
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of 

Consider claim 19, the combination of Fleming and Oberman entails the sign bit of the value from the first plurality of input queues is to be unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail the sign bit of the value from the first plurality of input queues is to be unconditionally set to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value.
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination .

Claims 5, 7, 13, 15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Oberman as applied to claims 1, 9, and 17 above, and further in view of Morris et al. (Morris) (US 5859999).
Consider claim 5, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the hardware network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and: the sign bit of the value from the first plurality of input queues is to be inverted when the sign modification field of the configuration value stores an inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the aforementioned inverting being conditional, and as such does not entail that the aforementioned inverting occurs when the sign modification field of the configuration value stores a conditional inversion command value and a 
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate embodiments may define the predicate to be multiple bits with a specific function for interpreting these bits to be true or false).
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 


Consider claim 7, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the hardware network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and: the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the aforementioned setting to a positive sign being conditional, and as such does not entail that the aforementioned setting to a positive sign occurs when the sign modification field of the configuration value stores a conditional modulus command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional modulus command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the modulus command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the 
Consider claim 13, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign modification operation comprises: inverting the sign bit of the value from the first plurality of input queues when the sign modification field of the configuration value stores an inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate embodiments may define the predicate to be multiple bits with a specific function for interpreting these bits to be true or false).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the inversion command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming and Oberman which entails, as cited, the processing element further comprising a second one or more input queues coupled to the network and having a second width that is narrower than the multiple bit width of the first plurality of input queues, and the sign modification operation comprises: inverting the sign bit of the value from the first plurality of input queues when the sign modification field of the configuration value stores an inversion command value, results in the overall claimed subject matter of inverting the sign bit of the value from the first plurality of input queues when the sign modification field of the configuration value stores a conditional inversion command value and a first value is stored in an input queue of the second one or more input queues, and not modifying the sign bit of the value from the first plurality of input queues when the sign modification field of the configuration value stores the 

Consider claim 15, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign modification operation comprises: setting the sign bit of the value from the first plurality of input queues to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the aforementioned setting to a positive sign being conditional, and as such does not entail that the aforementioned setting to a positive sign occurs when the sign modification field of the configuration value stores a conditional modulus command value and a first value is stored in an input queue of the second one or more input queues, and not modifying the sign bit of the value from the first plurality of input queues when the sign modification field of the configuration value stores the conditional modulus command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the 

Consider claim 21, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and: the sign bit of the value from the first plurality of input queues is to be inverted when the sign modification field of the configuration value stores an inversion command value (Oberman, [0090], lines 3-7, any of the 
However, the combination thus far does not entail the aforementioned inverting being conditional, and as such does not entail that the aforementioned inverting occurs when the sign modification field of the configuration value stores a conditional inversion command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional inversion command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the inversion command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming and Oberman which entails, as cited, the processing element further comprising a second one or more input queues coupled to the network and having a second width that is narrower than the multiple bit width of the first plurality of input queues, and: the sign bit of the value from the first plurality of input queues is to be inverted when the sign modification field of the configuration value stores an inversion command value, results in the overall claimed subject matter of the sign bit of the value from the first plurality of input queues is to be inverted when the sign modification field of the configuration value stores a conditional inversion command value and a first value is stored in an input queue of the second one or more input 

Consider claim 23, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and: the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the aforementioned setting to a positive sign being conditional, and as such does not entail that the aforementioned setting to a positive sign occurs when the sign modification field of the configuration value stores a conditional modulus command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional modulus command value and a second, different value is stored in the input queue of the second one or more input queues.

Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique .

Claims 6, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Oberman as applied to claims 1, 9, and 17 above, and further in view of Jennings et al. (Jennings) (US 20120203814 A1) and Morris et al. (Morris) (US 5859999).
Consider claim 6, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the hardware network (Fleming, [0119], 
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the 
However, the combination thus far does not entail the aforementioned setting to a negative sign being conditional, and as such does not entail that the aforementioned setting to a negative sign occurs when the sign modification field of the configuration value stores a conditional negation command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional negation command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming, Oberman, and Jennings in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming, Oberman, and Jennings, as explained above) to yield predictable results (the combination of Fleming, Oberman, and Jennings, wherein the negation command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming, Oberman, and Jennings 

Consider claim 14, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and entails setting the sign bit of the value from the first plurality of input queues to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail setting the sign bit of the value from the first plurality of input queues to a negative sign when the sign modification field of the 
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit of the value from the first plurality of input queues can be unconditionally set not just to a positive sign but also, alternatively, to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate embodiments may define the predicate to be multiple bits with a specific function for interpreting these bits to be true or false).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming, Oberman, and Jennings in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming, Oberman, and Jennings, as explained above) to yield predictable results (the combination of Fleming, Oberman, and Jennings, wherein the negation command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming, Oberman, and Jennings which entails, as cited, the processing element further comprising a second one or more input queues coupled to the network and having a second width that is narrower than the multiple bit width of the first plurality of input queues, and: setting the sign bit of the value from the first plurality of input queues to a negative sign when the sign modification field of the configuration value stores a negation command value, results in the overall claimed subject matter of setting the sign bit of the value from the first plurality of input queues to a negative sign when the sign modification field of the configuration value stores a conditional negation command value and a first value is stored in an input queue of the second one or more input queues, and not modifying the sign bit of the value from the first plurality of input queues when the sign modification field 

Consider claim 22, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and entails the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail the sign bit of the value from the first plurality of input queues is to be set to a negative sign when the sign modification field of the configuration value stores a negation command value. Furthermore, the combination thus far does not entail the aforementioned setting to a negative sign being conditional, and as such does not entail that the aforementioned setting to a negative sign occurs when the sign modification field of the configuration value stores a conditional negation command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional negation command value and a second, different value is stored in the input queue of the second one or more input queues.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit of the value from the first plurality of input queues can be unconditionally set not just to a positive sign but also, alternatively, to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail the aforementioned setting to a negative sign being conditional, and as such does not entail that the aforementioned setting to a negative sign occurs when the sign modification field of the configuration value stores a conditional negation command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional negation command value and a second, different value is stored in the input queue of the second one or more input queues.

Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming, Oberman, and Jennings in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known .

Claims 8, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Oberman as applied to claims 1, 9, and 17 above, and further in view of Ahsan et al. (Ahsan) (US 5053986).
Consider claim 8, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the hardware network (Fleming, [0119], 
However, the combination thus far does not entail the value is stored in an input queue of the second one or more input queues.
On the other hand, Ahsan discloses of a sign bit being set to a value stored in an input queue (col. 16, lines 43-46, a first plurality of stages 801 (or single bit registers) corresponding to each of stages 3-7 of the pipeline of the preferred embodiment are provided for preserving the sign of a first operand; col. 17, line 9, provides the sign 833; col. 17, line 38, sign information restored).
Ahsan’s teaching supports the capability of retaining a sign for future use, which is desirable in certain applications (Ahsan, col. 16, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahsan with the combination of Fleming and Oberman in order to support the capability of retaining a sign for future use, which is desirable in certain applications. Additionally, this modification merely entails applying a known technique (Ahsan’s technique of a sign bit being set to a value stored in an input queue) to a known device (method, or product) ready for improvement (the combination 

Consider claim 16, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign modification operation comprises unconditionally setting the sign bit of the value from the first plurality of input queues to a value when the sign modification field of the configuration value stores a source sign command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the value is stored in an input queue of the second one or more input queues.
On the other hand, Ahsan discloses of a sign bit being set to a value stored in an input queue (col. 16, lines 43-46, a first plurality of stages 801 (or single bit registers) corresponding to each of stages 3-7 of the pipeline of the preferred embodiment are provided for preserving the sign of a first operand; col. 17, line 9, provides the sign 833; col. 17, line 38, sign information restored).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahsan with the combination of Fleming and Oberman in order to support the capability of retaining a sign for future use, which is desirable in certain applications. Additionally, this modification merely entails applying a known technique (Ahsan’s technique of a sign bit being set to a value stored in an input queue) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit is set to a value stored in an input queue of the aforementioned second one or more input queues of the combination of Fleming and Oberman), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 24, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign bit of the value from the first plurality of input queues is to unconditionally be set to a value when the sign modification field of the configuration value stores a source sign command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value 
However, the combination thus far does not entail the value is stored in an input queue of the second one or more input queues.
On the other hand, Ahsan discloses of a sign bit being set to a value stored in an input queue (col. 16, lines 43-46, a first plurality of stages 801 (or single bit registers) corresponding to each of stages 3-7 of the pipeline of the preferred embodiment are provided for preserving the sign of a first operand; col. 17, line 9, provides the sign 833; col. 17, line 38, sign information restored).
Ahsan’s teaching supports the capability of retaining a sign for future use, which is desirable in certain applications (Ahsan, col. 16, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahsan with the combination of Fleming and Oberman in order to support the capability of retaining a sign for future use, which is desirable in certain applications. Additionally, this modification merely entails applying a known technique (Ahsan’s technique of a sign bit being set to a value stored in an input queue) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit is set to a value stored in an input queue of the aforementioned second one or more input queues of the combination of Fleming and Oberman), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Response to Arguments
Applicant on page 12 conveys: ‘As noted in MPEP 707.07(d), "[t]he examiner should, as a part of the first Office action on the merits, identify any claims which he or she judges, as presently recited, to be allowable and/or should suggest any way in which he or she considers that rejected claims may be amended to make them allowable." (emphasis added). Applicant respectfully requests suggestions regarding allowability including claim amendment suggestions. Providing this prescribed guidance is in the interest of compact prosecution.’
However, Examiner has no current suggestions regarding a way that rejected claims may be amended to make them allowable. In the event that Examiner determines a way that rejected claims may be amended to make them allowable, Examiner will immediately convey the way to Applicant’s representative.

Applicant on page 12 argues: “Applicant submits that the amendments in this response overcome the corresponding objections in the Office action. As to any remaining objections, Applicant submits that each of those objections is improper and should be withdrawn. For example, the detailed description is in such full, clear, concise, and exact terms as to enable any person skilled in the pertinent art or science to make and use the claims without involving extensive experimentation. As another example, the current and previous claims are not vague or unclear. As yet another example, the abstract is a brief narrative of the disclosure as a whole and is as concise as the disclosure permits.” 
Various previously pending objections are withdrawn in view of the amendments to the drawings. However, other previously pending objections remain applicable, and in various cases 
Examiner submits that an objection is not necessarily precluded by a detailed description being in such full, clear, concise, and exact terms as to enable any person skilled in the pertinent art or science to make and use the claims without involving extensive experimentation. Similarly, Examiner submits that an objection is not necessarily precluded by claims not being vague or unclear. Examiner further notes that MPEP 608.01(b) conveys that “The abstract should be in narrative form”. Examiner further notes that MPEP 608.01(b) conveys that “The language should be clear and concise and should not repeat information given in the title.” Therefore, to any extent to which the instant abstract is a brief narrative of the disclosure as a whole and is as concise as the disclosure permits, Examiner submits that this does not preclude the pending objections to the abstract. 

Applicant on page 13 argues: “Claims 1-8 were rejected under 35 U.S.C. 101 as allegedly being directed to non-statutory subject matter. Although the Applicant disagrees, the Applicant has amended claim 1 as suggested by the Examiner.”
In view of the aforementioned amendment, the associated previously presented rejections under 35 U.S.C. 101 are withdrawn.

Applicant on page 15 argues: ‘As another example, Oberman of the alleged combination discusses at paragraph [0086] that "DFMA unit 320 also provides a control path, represented in FIG. 5 by a control block 530. Control block 530 receives the opcode and generates various opcode-dependent control signals" (emphasis added). In sharp contrast, Applicant's independent 
However, the prior art rejection of the aforementioned claims did not rely solely upon Oberman to meet the aforementioned limitations. Rather, Examiner relied upon a combination of Fleming and Overman to meet the aforementioned limitations — see the Claim Rejections - 35 USC § 103 section above.

Applicant on page 16 argues: ‘The Office action on page 12 refers to "Oberman's technique of inverting the sign bit of operands", however, MPEP § 2141.02(II) states "[d]istilling an invention down to the 'gist' or 'thrust' of an invention disregards the requirement of analyzing 
	However, Examiner submits that the Office Action’s reliance on Oberman did not involve distilling an invention down to the 'gist' or 'thrust' of an invention. Examiner further submits that the requirement of analyzing the subject matter 'as a whole’ was not disregarded. In general, Examiner submits that a summary of what Oberman was relied upon to teach is not indicative of distilling an invention down to the 'gist' or 'thrust' of an invention and/or disregarding the requirement of analyzing the subject matter 'as a whole."'

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182